Citation Nr: 0825467	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-29 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to service connection for left foot exostosis 
(claimed as bone in left foot).

4.  Entitlement to service connection for degenerative 
changes, right ankle.



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971 and from February 2002 to September 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

The issues of entitlement to service connection for left foot 
exostosis and degenerative changes of the right ankle are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence to show that the 
veteran had coronary artery disease within one year of 
discharge from service.

2.  There is no competent medical evidence relating a disease 
or injury during service to any current coronary artery 
disease.
 
3.  There is no competent medical evidence relating a disease 
or injury during service to the veteran's current liver 
disorder.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(a) (2007).

2.  A chronic liver disorder, to include hepatitis C, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  (Element (4), 
the requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim, was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).)  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.

A November 2005 VCAA letter explained the evidence necessary 
to substantiate the claim for service connection for a heart 
disorder.  A January 2006 VCAA letter explained the evidence 
necessary to substantiate the claim for service connection 
for a liver disorder.  These letters also informed the 
veteran of his and VA's respective duties for obtaining 
evidence.  The notice was issued prior to the initial 
adjudication of the matters on appeal.

In addition, in a letter dated in July 2006 VA explained how 
a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  Because the Board has herein denied claims 
for service connection, the rating and effective date aspects 
of the claims are moot. Accordingly, the Board finds that any 
error in such notice is harmless, and no evidence of 
prejudicial error in proceeding with final appellate 
consideration of his claims at this time.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Duty to assist

With regard to the duty to assist, the claims files contain 
service medical records, reports of post-service treatment, 
and reports of VA examinations.  Additionally, the claims 
files contain the veteran's statements in support of his 
claims.  The Board has reviewed such statements and concludes 
that he has not identified further relevant available 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
available evidence with respect to the veteran's claims.

The Board has considered whether a VA examination is required 
for the purposes of determining whether the veteran's liver 
disorder or coronary artery disease began during service or 
was aggravated by service.  See 38 U.S.C.A. § 5103A(d).  In 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or their 
symptoms may be associated with the claimant's active 
service; but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  See § 3 of the VCAA 
(codified as amended at 38 U.S.C. § 5103A(d)).  As will be 
discussed further below, although the veteran was diagnosed 
with hepatitis C after his second period of active service, 
and has been tentatively diagnosed as having coronary artery 
disease after his second period of active service, there is 
nothing to indicate that the disabilities or symptoms may be 
associated with the claimant's active service.  Without such 
evidence, the Board must conclude that no additional 
development is required based on the facts of this case, to 
include a medical examination and/or opinion where the 
examiner would be asked whether there is a causal link 
between a current diagnosis and service medical records that 
contain no suggestion of the disability.  See § 3 of the VCAA 
(codified as amended at 38 U.S.C. § 5103A(d)); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include arteriosclerosis, 
are presumed to have been incurred in, or aggravated by, 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The veteran's service medical records for his period of 
active service from September 1968 to September 1971 contain 
no indication of a diagnosis or complaint relating to heart 
disease or a liver disorder.  There was a complaint of chest 
pain in July 1970, and a complaint of a heavy feeling in the 
chest, and rapid heart beat, in September 1970, but there is 
no indication that heart disease was suspected or diagnosed.  
At his August 1971 service discharge examination, clinical 
evaluation of the heart, vascular system, abdomen and 
viscera, and genitourinary system was normal.  A chest X-ray 
was negative.  Blood pressure was 114/78 and the veteran's 
pulse was 80 when sitting.

The veteran's service medical records for his second period 
of active service, from February 2002 to September 2002, also 
contain no indication of a diagnosis or complaint relating to 
heart disease or a liver disorder.  At a Medical Board 
examination in August 2002, the month before the veteran's 
discharge from service, clinical evaluation of the heart 
(thrust, size, rhythm, sounds) and vascular system was 
normal, as was clinical evaluation of the abdomen and 
viscera.  

At a VA examination in February 2004, an electrocardiogram 
revealed sinus bradycardia at 59 beats per minute, but was 
otherwise normal.  On clinical evaluation, the heart was 
regular in rate and rhythm.  S1 and S2 were normal.  There 
were no murmurs, gallops, or rubs.  There was no clubbing, 
cyanosis, or edema.  The abdomen was soft and slightly 
protuberant.  Bowel sounds were present in all four 
quadrants.  There was no organomegaly felt.  There was minor 
tenderness at lower quadrants, bilaterally.  

In February 2006 the veteran was diagnosed during VA 
treatment as having hepatitis C.  He indicated during 
treatment that hepatitis C was first found during blood work 
in November 2005.  He denied any history of IV drug abuse or 
blood transfusions but did mention that he had had tattoos on 
his lower extremity for the last 12 years.  He denied any 
history of hematemesis, melena, ascites, or gastrointestinal 
bleed.  He related a history of coronary artery disease but 
indicated he had never had a past stent or bypass procedure 
for it, and indicated he was asymptomatic.  He denied any 
chest pains or shortness of breath.  He was noted to have 
hypertension, for which he was receiving medications.  On 
examination, the heart rate was of regular rate and rhythm.  
It was noted that at an ultrasound in August 2005 the 
visualized liver was normal.  He was noted to have elevated 
liver enzymes, which could be partly due to alcohol 
consumption, and partly due to hepatitis C.  After further 
work-up, the diagnoses in March 2006 included history of 
minimal coronary artery disease with coronary spasm, and 
hepatitis C with elevated transaminases.  

Later in March 2006, a myocardial imaging test revealed a 
"fairly normal" pattern of myocardial perfusion with no 
significant ischemia demonstrated.  The perfusion pattern was 
said to appear similar to a previous study in July 2005.  No 
reversibility was currently demonstrated and an artifact may 
have contributed to a small anterior wall defect.  Left 
ventricular contractility was normal with calculated LVEF of 
60 percent.  The diagnostic code was indicated to be 2, 
translated into words as probably normal.

As noted above, at an in-service Medical Board examination in 
August 2002, the month before the veteran's discharge from 
service, clinical evaluation of the heart (thrust, size, 
rhythm, sounds) and vascular system was normal, as was 
clinical evaluation of the abdomen and viscera.  At the VA 
examination in February 2004, no heart disease or disease of 
the liver was found.  The evidence shows that the veteran has 
since been tentatively diagnosed as having coronary artery 
disease, and with a greater degree of certainty hepatitis C.  
The first diagnosis of record for both conditions occurred 
for the first time in 2005, more than two years after the 
veteran's discharge from his second period of active service.  
There is no indication in the medical records or medical 
histories that coronary artery disease or a liver disorder 
was present during either of  the veteran's periods of active 
service.  There is no evidence of symptoms present during his 
active service that have been attributed to these diseases.  
The Board acknowledges the veteran's contention implicit with 
his claim that his coronary artery disease and a liver 
disorder began during or were aggravated by active service.  
The diagnosis of coronary artery disease or a liver disorder 
is a matter requiring significant medical expertise.   As a 
lay person, the veteran is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).See Espiritu v. Derwinski, 2 
Vet. App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
The lack of any evidence of a competent medical diagnosis, 
medical history, or symptomatology that might be plausibly 
related to a liver disorder or coronary artery disease during 
service or for more than two years after discharge from the 
veteran's second period of active service is significant 
evidence weighing against the veteran's claims.  There is 
essentially no competent evidence in favor of the claims.

Also, there is no diagnosis or other indication of 
arteriosclerosis within one year of active service.  
Accordingly, a presumption of service connection for coronary 
artery disease is not warranted pursuant to the provisions of 
38 C.F.R. §§ 3.307 and 3.309(a).

In light of the foregoing, the Board finds that entitlement 
to service connection is not warranted for either coronary 
artery disease or a liver disorder.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Entitlement to service connection for coronary artery disease 
is denied.

Entitlement to service connection for a liver disorder, to 
include hepatitis C, is denied.


REMAND

A service medical record dated in August 1971 reflects that 
the veteran complained of pain in his right foot after he 
fell down, and he was referred to see a physician.  On 
examination, the physician found soft tissue swelling about 
the right lateral malleolus.  No fracture was apparent.  The 
physician requested that the veteran be sent for X-rays for 
cracks or chipped bone, but there is no record of the X-rays 
having been conducted.  

A service medical record of treatment in June 1970 indicates 
that the veteran had a knot on his lower leg, the probably 
result of an injury three months prior.  An X-ray report from 
June 1970 reflects that X-ray of the bones of the lower leg 
was negative.  At his service discharge examination in August 
1971, the veteran was indicated on clinical evaluation to 
have a left foot bone spur.  

At a VA examination in February 2004, it was noted by history 
that in 1977, due to a bony growth on the top of the 
veteran's left foot, a surgeon removed bone chips from the 
top of the left foot.  However, the veteran related, the bony 
growth returned.  On physical examination at the February 
2004 VA examination, there was a bony exostosis of the left 
foot dorsum, exhibiting a vertical scar that measured 2 cm. 
by 2 cm. in length.  With respect to the right ankle, at the 
February 2004 VA examination the right ankle was 1 1/2 inches 
larger than the left with the enlarged area at the right 
lateral malleolus.

Given the similarity of the clinical findings during the 
veteran's first period of active service and those found at 
his February 2004 VA examination, the Board finds that any 
additional available records of relevant treatment during the 
intervening period would be helpful in adjudication of the 
veteran's claims for service connection for left foot and 
right ankle disabilities.  Further, a VA medical examination 
and opinion as to whether it is at least as likely as not 
that the veteran's left foot and right ankle disorders began 
during service or are related to some incident of service 
would be helpful in adjudication of his claims.  See 38 
U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his left foot and 
right ankle disabilities from his date of 
discharge from his first period of service 
in September 1971 to the present.  After 
any required releases for medical 
information are requested and obtained from 
the veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility  for the 
veteran to be afforded an examination by an 
appropriate specialist for the purpose of 
determining whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that any current right 
ankle or left foot disabilities found began 
during service or are related to some 
incident of service.  

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed, to include a service medical 
record dated in August 1971 reflecting that 
the veteran complained of pain in his right 
foot after he fell down, and requested to 
see a doctor.  On examination, the doctor 
found soft tissue swelling about the right 
lateral malleolus.  No fracture was 
apparent.  The physician requested that the 
veteran be sent for X-rays for cracks or 
chipped bone, but there is no record of the 
X-rays having been conducted.

The examiner should also review a service 
medical record of treatment in June 1970 
that indicates that the veteran had a knot 
on his lower leg, probably result of an 
injury three months prior.  An X-ray report 
from June 1970 reflects that X-ray of the 
bones of the lower leg was negative.  At his 
service discharge examination in August 
1971, the veteran was indicated on clinical 
evaluation to have a left foot bone spur.

For any left foot or right ankle 
disabilities, the examiner should describe 
the nature of the veteran's present 
disability and opine whether it is at least 
as likely as not (whether there is a 50 
percent or greater probability) that the 
disability began during service, or was 
caused or aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by any incident of 
service.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


